GLOBAL SETTLEMENT AGREEMENT
 
This Global Settlement Agreement (the "Agreement") is made and entered into as
of this 18 day of May 2009 by and between Indigo-Energy, Inc., a Nevada
corporation (the "Company") and Leo Moore, an individual with an address at
______________________ (the “Creditor” and together with the Company, the
"Parties”.)


WHEREAS, on January 19, 2006, the Company executed a Promissory Note (the
“Note”) in favor of the Creditor for stock and cash which was subsequently
modified in various extensions and prior Settlement Agreements, and which
outstanding balance now remains $194,500;


WHEREAS, as of the date of this Agreement, an aggregate of approximately
$194,500 remains unpaid on the Note (the “Outstanding Debt”); and


WHEREAS, the Parties have agreed that it is in all of their interests to settle
the Outstanding Debt through the issuance of shares of the Company’s common
stock to the Debtor.


NOW THERFORE, the Parties hereto agree as follows:


Section 1. Release, Waiver and Settlement. Effective upon the execution of this
Agreement, and subject to the provisions hereof, the Creditor hereby releases
and waives his respective rights and claims to the Outstanding Debt and further
releases and waives all rights, claims and interests that are, or may be
available, to him under the Note, or any agreement entered into by the Parties
in relation thereto, other than this Agreement.  The Parties agree that after
the execution of this Agreement they shall have no obligations or rights against
each other except with respect to the issuance of the Shares referenced below.
 
Section 2.  Consideration. As consideration for the release, waiver and
settlement by the Parties’ respective rights and interests provided under the
Note, the Company hereby agrees to issue and deliver to the Creditor an
aggregate of three million shares of the Company’s Common Stock, to be issued in
the name of Leo Moore (the “Shares”).


Section 3. Successors. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective administrators, representatives,
executors, successors and assigns, either by reason of death, incapacity,
merger, consolidation, and/or purchase or acquisition of substantially all of
the Company's assets or otherwise.


Section 4. Governing Law, Each Party acknowledges that it has been represented
by counsel in connection with this Agreement, and has executed the same with
knowledge of its consequences. This Agreement is made and entered into under New
York law and shall be interpreted, enforced and governed under the laws of the
laws of New York without regard to its conflicts of laws principles.


Section 5. Paragraph Headings. The paragraph headings used in this Agreement are
intended solely for convenience of reference and shall not in any manner
amplify, limit, modify or otherwise be used in the interpretation of any of the
provisions hereof.

 
 

--------------------------------------------------------------------------------

 


Section 6. Severability. Should any of the provisions of this Agreement be
declared or be determined to be illegal or invalid, the validity of the
remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be deemed not to be a part of
this Agreement.


Section 7. Entire Agreement. This Agreement sets forth the entire agreement
between the Parties, and fully supersedes any and all prior agreements or
understandings between the Parties pertaining to the subject matter hereof,
including but not limited to the Note.  All other contracts, agreements or
understandings between the Parties are hereby expressly declared to be null and
void.


Section 8. Counterparts. This Agreement may be executed in counterparts. Each
counterpart shall be deemed an original, and when taken together with the other
signed counterpart, shall constitute one fully executed Agreement.
 
Section 9. Further Assurances. From and after the date hereof, the parties
hereto shall take all actions, including the execution and delivery of all
documents, necessary to effectuate the terms hereof.
 
Section 10. Survival. All obligations of the Parties as set forth herein shall
survive the execution and delivery hereof.
 
[Remainder of Page Intentionally Left Blank]

 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have caused this Agreement to be entered into as
of the date first written above.
 
CREDITOR:
 
THE COMPANY:
             
INDIGO-ENERGY, INC.
                  /s/ Leo Moore   /s/ Stanley L. Teeple  
Leo Moore
 
By: Stanley L. Teeple
 
Date:
 
Title: CFO
     
Date:
 


 
3

--------------------------------------------------------------------------------

 